UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4430


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ALVIN J. PELLUM, JR., a/k/a AJ,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00652-PMD-1)


Submitted:     September 28, 2011          Decided:   October 13, 2011


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Nick Bianchi, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin     J.    Pellum,         Jr.       pleaded       guilty    to     felon    in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

and   924(a)(2)      (2006).       The       presentence            investigation          report

calculated     Pellum’s       sentencing             range        pursuant    to     the     U.S.

Sentencing Guidelines Manual (2010) as 135 to 168 months.                                   This

was lowered to 120 months, pursuant to the statutory maximum

term of imprisonment.          18 U.S.C. § 924(a)(2).                   Pellum received a

120-month    sentence.         Pellum        now          appeals,    claiming       that    the

district     court     imposed          a    procedurally             and     substantively

unreasonable       sentence       because            it     failed     to     consider        his

sentencing        arguments     and         failed          to     provide     an     adequate

explanation for the sentence imposed.                        We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard. Gall v. United States, 552 U.S. 38, 51

(2007).       A    sentence       is    procedurally               reasonable       where    the

district     court    properly         calculated            the    defendant’s       advisory

Guidelines    range,       considered        the       18    U.S.C.    §     3553(a)       (2006)

sentencing    factors,        analyzed       any          arguments    presented       by    the

parties, and sufficiently explained the selected sentence.                                    Id.

at 49-50.      The district court is not required to “robotically

tick through § 3553(a)’s every subsection.”                             United States v.

Johnson,    445     F.3d   339,    345       (4th          Cir.    2006).      However,      the

district    court    “must     place        on       the    record    an     ‘individualized

                                                 2
assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

United      States    v.   Carter,    564   F.3d    325,    330    (4th    Cir.   2009)

(quoting      Gall,    552 U.S.      at   50)   (internal     footnote       omitted).

Upon review, we conclude that the district court provided an

adequate       individualized         assessment,       taking        into     account

counsel’s arguments for a below-Guidelines sentence.                         Moreover,

the   court     did    not   impermissibly         consider       rehabilitation     in

fashioning Pellum’s sentence.               See Tapia v. United States, 131

S.    Ct.    2382,    2392    (2011)      (“A   court      commits    no     error   by

discussing the opportunities for rehabilitation within prison or

the benefits of specific treatment or training programs.”).                          The

district court thus did not abuse its discretion in imposing

Pellum’s 120-month sentence.                See United States v. Lynn, 592

F.3d 572, 576, 578 (4th Cir. 2010) (providing standard of review

for properly preserved procedural sentencing error); see also

Gall, 552 U.S. at 46.

              We accordingly affirm the district court’s judgment.

We dispense with oral argument because the facts and legal




                                            3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4